NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 01 April 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 9 has been cancelled.
Claims 1-8 and 10 are currently pending and considered below.

	EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kara Verryt on 13 April 2021.

The application has been amended as follows: 
Claim 1, lines 16-17, “a sliding seat slidably mounted to the frame;” has been amended to --a sliding seat slidably mounted to the frame and configured to support a user thereon;--

Claim 7, line 10, “wherein each pulley of the pair of pulley guides” has been amended to --wherein each of the pair of pulley guides--

Claim 10, line 3, “the first end” has been amended to --the first foot--

Reasons for Allowance

	Claims 1-8 and 10 are allowed in view of the above Examiner’s Amendments.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a multifunctional cardiovascular exercise machine in combination with all of the structural and functional limitations, and further comprising a frame comprising a first foot and a second foot, a pair of ski rails attaching the first foot to the second foot, a center frame extending from a central portion of the first foot to a central portion of the second foot, a flywheel, a pulley system supporting and routing a pull rope, the pull rope being operatively engaged with the flywheel and a free end of the pull rope is configured to be removably engaged with at least one attachment, a sliding seat slidably mounted to the frame, a pair of ski poles slidably mounted to the pair of ski rails, and a pair of footrests mounted to the frame.
The closest prior art of record to Jensen (US Patent No. 4867443) teaches an exercise machine comprising a frame having a first foot and a second foot (2), a pair of ski rails (4, 7), a center frame rail (either of 5 or 6), a flywheel (12), a pulley system (pulleys 9, 10, endless belt 8, drive shaft 11) engaged with the flywheel, a sliding seat (17), and a pair of ski poles (20) slidably mounted to the ski rails, but fails to teach a pull rope operatively engaged with the flywheel and a free end of the pull rope being removably engaged with at least one attachment, or a pair of footrests mounted to the frame. The Examiner notes that a rejection of Jensen in view of Review Products was provided in the Written Opinion for related international application PCT/US2019/068478 to provide Jensen with a pair of footrests through modification. However, the Examiner disagrees with the Written Opinion’s analysis of Jensen, as there is no evidence of a pull rope having a free end removably engaged with at least one attachment, interpreted as the 
The closest prior art to Berg et al. (US Patent No. 6168554) teaches an exercise machine comprising a frame having a first foot (20), a second foot (22), a pair of ski rails (side members 16, 18), a flywheel (42), a sliding seat (58), and a pair of footrests (64), and further teaches an embodiment (Fig. 1) of the exercise machine including a pair of rowing oars (74, 76) that slidably attach to the ski rails/side members by engagement with a pair of skis (24, 26), where the pair of skis frictionally engage with rollers (44, 45) of the flywheel to provide resistance to the rowing oars, and an embodiment (Fig. 3, 7) of the exercise machine including a pulley system (see Fig. 7) including a pull rope operatively engaged with the flywheel and a free end of the pull rope is removably engaged with at least one attachment (handles 103, 104). Berg does not teach or suggest an embodiment of the invention including a center frame rail, the pulley system including the pull rope, and a pair of ski poles slidably mounted to the ski rail. A combination of the embodiments of Berg would not have been obvious as each embodiment utilizes different attachment methods to the flywheel to provide resistance to the user.
The closest prior art to Olsen (US Patent No. 8986167) teaches an exercise machine comprising a frame having a first foot and a second foot (2.2), a pair of ski rails (2.4), and a center frame rail (2.1), a resistance unit (1) that can be a flywheel, and pulley system (see Fig. 10) having a pull rope, a pair of ski poles (via holders 2.6, see Figs. 11, 12), and a pair of .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        





/Megan Anderson/Primary Examiner, Art Unit 3784